DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Claims 1 and 12 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-14 are pending and have been considered on the merits herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to now cancelled claim 2.  Please amend claim 3 to reflect the desired dependency in light of the claim cancellation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al (US PG PUB 2010/0006141), in view of KATAOKA et al (US Patent 6,320,115).  OSTI (Investigation of Test Methods, Material Properties, and Processes for Solar Cell Encapsulants. Encapsulation Task of the Low-Cost Silicon Solar Array Project. Thirteenth Quarterly Progress Report, May 12, 1979-August 12, 1979 (Technical Report) | OSTI.GOV, 1 Jan. 1980, www.osti.gov/servlets/purl/5579296) is cited as evidence herein.
Regarding claims 1 and 12, OIKAWA et al teaches a photovoltaic panel (figure 10) consisting of: 
a translucent front layer (192),
a layer of fiberglass fabric pre-impregnated with epoxy resin (170, comprised of fiberglass fabric 172 within an epoxy layer 174 as taught in paragraphs 10, 53, and 55), 
a layer of photovoltaic cells (110), 
a layer of fiberglass fabric pre-impregnated with epoxy resin (160, comprised of fiberglass fabric 162 within an epoxy layer 164 as taught in paragraphs 10, 53 and 55), and
a back layer (191).
OIKAWA et al further discloses, in paragraphs 126-129, the use of heating steps or baking the plurality of layers.

OIKAWA et al fails to address the use of a first layer of dry fabric made of fiberglass between the translucent front layer and the layer of photovoltaic cells and a second layer of dry fabric made of fiberglass between the back layer and the layer of photovoltaic cells.

th paragraph of page 2213, which is interpreted to read on dry fabric material as a cloth is a type of fabric.  KATAOKA et al further teaches the use of the fiberglass layers facilitates the release of air present in the resin materials during heating and increases weatherability without loss of light impingement in column 4, lines 20-37. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to place a dry fabric made of fiberglass, as in KATAOKA et al, between the front layer and resin impregnated layer of OIKAWA et al, as shown in KATAOKA et al, so as to provide a protective weatherability without a loss of light impingement.  Moreover, it would have been obvious to one of ordinary skill in the art to place a dry fabric made of fiberglass, as in KATAOKA et al, between the photovoltaic cell layer and resin layer of OIKAWA et al on the rear side of the cells, as shown in KATAOKA et al, so as to facilitate the release of air present in the resin materials during heating.  Moreover, utilizing a pair of dry fabric fiberglass layers, as is outlined in this combination, as opposed to the larger number of dry fabric layers made of fiberglass 804 shown in figure 9 of KATAOKA et al enables the desired functionality outlined in KATAOKA et al (facilitating gas 

Regarding claim 3, while OIKAWA et al simply discloses the use of general heated assembly (paragraph 57), KATAOKA et al teaches the use of lamination (abstract), as shown in figures 7a and 7b.  KATAOKA et al teaches the use of a vacuum environment for the stack 704 (wherein a stack is taught to include the front layer 903 or translucent front layer, in c. 19, l. 13-15) in column 15, lines 3-27.  Figure 7a and c. 15, l. 28-32 teaches the placement of the stack on a flat support 701 during lamination, which includes heating.  The orientation of the translucent front layer (404 of figure 4) and stack relative to the flat support and if the front layer is in contact with the flat surface 701 is no explicitly stated in KATAOKA et al, but placement of a stack on the flat support renders obvious direct and/or indirect contact will occur between these two components, fulfilling the claim as written.

Regarding claim 4, while OIKAWA et al simply discloses the use of general heated assembly (paragraph 57), KATAOKA et al teaches the use of lamination (abstract), as shown in figures 7a and 7b.  KATAOKA et al teaches the use of a vacuum environment for the stack 704 in column 15, lines 27-41 to be realized upon placement of the stack on a flat support 701 during lamination (c. 15, l. 28-32).

Regarding claim 5, KATAOKA et al teaches application of the vacuum to the stack via a vacuum creating film (702, wherein this flexible film forms a hermetic seal or vacuum over the stack, as discussed in c. 15, l. 27-32, reading on the vacuum creating film) which is drawn over the stack 

Regarding claim 8, KATAOKA et al teaches the device of figures 7a and 7b to be a laminator in c. 14, lines 63-67.

Regarding claim 11, column 19, lines 40-44 of KATAOKA et al teaches the use of aluminum foil sandwiching for the back layer, rendering an opaque back layer.

Regarding claims 13 and 14, OIKAWA et al teaches the use of a polymer front or back layer (191/192) in paragraph 122 (wherein any of the poly resins are made of polymers).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of XIA et al (US PG PUB 2010/0300533). OSTI is cited as evidence.
 Regarding claim 6, while KATAOKA et al teaches the use of dry fabric for enabling degassing in column 4, lines 20-37, which obviously requires the need for the gas to escape the stack (most reasonably from the sides), KATAOKA et al is silent to the sizing of the dry fiberglass layer.  Moreover, modified OIKAWA et al is silent to the dry fabric with a dimension greater than that of the cells while utilizing a trimming of the panel.

XIA et al teaches a method of making and laminating a solar cell, just as in modified OIKAWA et al, as discussed in the abstract.  XIA et al teaches the use of a fiberglass mat (interpreted to read on the dry fabric layer of the instant claims and that of KATAOKA et al, as taught in paragraphs 33 and 92) disposed proximate the polymeric materials (sealant components) to allow an exit 

At the time of invention, it would have been obvious to one of ordinary skill to utilize a dry fabric fiberglass layer, as in modified OIKAWA et al and XIA et al, which is larger than the module then trimmed following lamination, as in XIA et al, to enable better gas removal during lamination without having to align the cell components for ease of assembly. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of YOSHIDA (US PG PUB 2013/0192740).  OSTI is cited as evidence.
Regarding claim 7, while OIKAWA et al and KATAOKA et al discuss heat-treating and pressing (interpreted to be equivalent to laminating, OIKAWA et al, paragraph 58) or laminating (KATAOKA et al, abstract) the stack of components, modified OIKAWA et al is silent to the use of multiple ramping heating steps and a cooling third step.

YOSHIDA discloses a laminate processing method for solar cells, just as in modified OIKAWA et al, in the abstract.  YOSHIDA teaches the lamination of a stack of solar cells and protective films by heating the films to a first temperature (paragraph 38), then a higher temperature (second temperature, paragraph 39) then cooled to a lower temperature (paragraph 40).  Figure 6 shows the progression of baking temperatures.  The amount of time held at each temperature is predetermined based on the conditions within the processing unit, as described in the above-

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the lamination heating scheme of YOSHIDA for the module of modified OIKAWA et al so as to enable a laminated solar cell formation that inhibits wrinkles.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of PROISY et al (US PG PUB 2006/0054210).  OSTI is cited as evidence.
Regarding claim 9, while OIKAWA et al and KATAOKA et al teach the series connection of an array of cells in paragraph 15 and c. 10, l. 40-45 respectively, modified OIKAWA et al fails to teach the use of the connection of rows of series connected cells and the use of field-effect transistors within the encapsulated panel.

PROISY et al teaches the use of series connections of photovoltaic cells within a laminated stack, in the abstract, just as in modified OIKAWA et al.  The connection of rows of series of cells (components 41-412 being the cells with rows of series connected cells) to another series (44-46 being connected to a row of series connected cells 41-43 or 47-49 for example) enables an array formation of connected rows, as shown in figure 6 and discussed in paragraph 53.  Figure 5b of PROISY et al teaches the use of a semiconductor circuit (5b) which comprises a MOSFET (a metal-oxide-semiconductor field-effect transistor which is interpreted to read on the field-effect transistor of the instant claim) for monitoring and control of the module, including theft prevention (paragraph 52). Figure 6 shows the connection of the semiconductor circuit device (shown as component 5a, which is taught to be equivalent to that of component 5b in 

At the time of invention, it would have been obvious to organize the series connections of modified OIKAWA et al in an array as in PROISY et al to generate more power, as more cells present and connected within a panel enables the opportunity for more power generation.  Moreover, the use of a FET device between the rows of cells allows for control of the module’s power output and usage.  Upon lamination of the module (which comprises the cells) of modified OIKAWA et al and is taught to occur in PROISY et al (paragraph 52), FET devices within the cells would also be encapsulated or sealed by the sealant resin layers disclosed in OIKAWA et al.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al and PROISY et al, as applied to claim 9 above, and further in view of PRETORIUS et al (US PG PUB 2014/0000683).  OSTI is cited as evidence.
Regarding claim 10, while OIKAWA et al shows the use of connectors 182/180/184 in figures 5A, 5B and 8 to allow connection from bus lines in the cell stack, coming out of the stack, modified OIKAWA et al fails to address the use of silicon-filled packages capping the connectors.

PRETORIUS et al teaches a laminated photovoltaic module, just as in modified OIKAWA et al, as discussed in paragraph 30.  PRETORIUS et al shows the emergence of electrical connectors from the laminated package (“setting up connectors”, as in they allow for further connections to be set up) in figure 1 at reference points 6 and 7.  Moreover, figure 8 shows the encapsulation of the connectors 6 in silicone-filled packages (wherein 82 is silicone) to protect the connections from the elements as disclosed in paragraph 84.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the silicone packaging of PRETORIUS et al, to cover the external electrical connectors of modified OIKAWA et al, so as to provide protection of the electrical connector from the elements.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Starting on page 6, the applicant argues the examiner’s remarks from the Advisory Action pertaining to the previous set of claims.  On page 6, the applicant argues the claim does limit the number of layers.
The examiner agrees.  The claim, as now written, does limit the number of layer present in the stack.  This argument is moot as it doesn’t pertain to the current set of claims.
At point 2 of page 7, the applicant argues the examiner’s statement in the Advisory Action that KATAOKA et al shows fiberglass layers on both sides of every epoxy layer by stating that the layers of KATAOKA et al are not epoxy and not every layer is shown to be sandwiched by the fiberglass.  The applicant draws the conclusion from this line of remarks that the it is unclear how fiberglass layers on multiple sides of an EVA layer “anticipates the subject-matter of pending claim 1”.
Firstly, the KATAOKA et al reference is not used in an anticipatory capacity, but rather in combination with the disclosure of OIKAWA et al, which discloses the use of epoxy resin layers.  Secondly, the examiner concedes the resin layer of the lower portion of KATAOKA et al figure 9 only has 1 dry fiberglass layer adjacent thereto, but the premise of the previous rejection remains that the claim did not limit the number of 
At point 3 of pages 7 and 8, the applicant argues KATAOKA et al does not recognize the same benefit of enhanced adhesion, concluding that since the same solution is not recognized, the rejection is not obvious.
While the examiner agrees the examiner’s conclusion in the Advisory Action errs in its assessment of the common solution of adhesion between the references, the references need not address the same solution to be obvious in prosecution at the USPTO.  Even though the reason for combination and use of the dry fiberglass layers within the stack is different from adhesion, it is the position of the examiner that the motivation or reasons set forth in KATAOKA et al (degassing and weatherability) do provide satisfactory motivation for one of ordinary skill to combine the claimed layers of KATAOKA et al with the stack structure of OIKAWA et al.  Moreover, the references are analogous art (both in the same field of endeavor of sealing or encapsulating photovoltaic stacks) rendering their use in the combination valid and applicable.  The structure disclosed in the claims is realized by the combination of OIKAWA et al and KATAOKA et al, with valid motivation, even if it is different from that of the benefit realized of the stack in the instant application.
The applicant argues, starting at the bottom of page 8 through page 9, when the entirety of figure 9 of KATAOKA et al is incorporated into figure 10 of OIKAWA et al, the combination fails to teach the claimed structure, at best placing dry fiberglass layers on both sides of the resin layers of OIKAWA et al to enhance degassing.
Firstly, the applicant argues on page 8 that KATAOKA et al does not teach fiberglass layers on both sides of every resin layer (“on both sides of, not every EVA layer 802”), making the argued combined embodiment the applicant has fabricated unclear.  It is unclear why the applicant now argues that there are dry fiberglass layers on the sides of every resin layer in its combination of OIKAWA et al and KATAOKA et al after arguing they are not present.  Regardless, while figure 9 does show several dry fiberglass layers, as argued in the rejection above, it is the examiner’s position that the use of all the dry fiberglass layers shown in figure 9 are not needed for supplying the desired functionality of degassing and increased weatherability in KATAOKA et al.  In other words, it is the position of the examiner the combination would not require the use of the entirety of figure 9 of KATAOKA et al, but rather the disclosure renders obvious the use of a pair of layers which are able to impart the desired functionality, wherein a dry fiberglass layer at the top of the stack (just below the front sheet) would provide the disclosed weatherability functionality and a dry fiberglass layer on the rear side adjacent the cells would provide the disclosed degassing functionality.  The use of a pair of layers, as opposed to the four of figure 9 would allow for minimized costs by minimizing the needed layers and easier assembly by requiring less layers in need of stacked alignment, while realizing the desired functionality.  While the examiner agrees the use of figure 9 of KATAOKA et al in its entirety within the stack of OIKAWA et al does not render the claims obvious, it is the position of the examiner the disclosure of KATAOKA et al provides the teaching and motivation to enable one of ordinary skill in the art to select the necessary layers rendering obvious the invention as claimed via the combination of OIKAWA et al, in view of KATAOKA et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/23/2022